Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00042-CV
____________
 
IN RE JOHN WORLDPEACE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 26, 2004, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In the petition, relator
asks that we direct the Hon. James R. Fry, appointed by the Texas Supreme Court
to preside over the underlying disciplinary proceeding, to set aside the
judgment of disbarment signed August 27, 2003, in trial court cause number
2002-42081, styled Commission for Lawyer Discipline v. John WorldPeace, filed in the 269th District Court in Harris
County.  
Relator has also perfected an appeal of the
same judgment, currently pending in this court under our appeal number
14-03-01339-CV.  Therefore, mandamus
relief is unavailable. 




We deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed February 12, 2004.
Panel consists of
Chief Justice Hedges and Justices Anderson and Seymore.